SUPPLEMENTAL MEMORANDUM **
In a prior Memorandum, we dismissed in part (asylum), held in abeyance in part (withholding of removal), and denied in part (Convention Against Torture) petitioners’ direct appeal petitions (Nos. 03-74607 and 03-74608); and we granted peti*836tioners’ motion to reopen petition (No. 04-74012) and remanded to the Board of Immigration Appeals for reconsideration of petitioners’ motion to reopen. On remand, the BIA vacated its prior decision, reopened removal proceedings, and remanded to the Immigration Judge for further consideration of petitioners’ applications for asylum and withholding of removal.
In light of the BIA’s decision, the remaining claims in case numbers 03-74607 and 03-74608 are moot and are hereby
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.